﻿It gives me great pleasure to congratulate Mr. Lusaka on his election to the presidency of the thirty-ninth session of the General Assembly. I should also like to congratulate his friendly country on the prominent international role which it plays. I am confident that his excellent qualifications will facilitate his effective contribution to the success of our deliberations and to the achievement of positive results.
130.	On behalf of my Government, may I also take this opportunity to express our appreciation for the able and objective manner with which Mr. Jorge Illueca, the President of the Republic of Panama and President of the General Assembly at its thirty-eighth session, conducted the work of that session. I should also like to mention here that President Illueca, as the first Head of State to preside over a session of the General Assembly during his term of office, has helped to reinforce, through his prominent position and great competence, an enhanced public awareness of the increasing importance of the United Nations in relations between States and in the life of the peoples of the world.
131.	I should like also to express appreciation for the great efforts exerted by the Secretary-General in the various fields and activities of the United Nations. With commendable dedication and perseverance, he has guided the Organization in its endeavours through difficult circumstances in a manner which deserves our appreciation, good wishes, and full support.
132.	It gives me great satisfaction, furthermore, to express the happiness of the Government of the Kingdom of Saudi Arabia upon the admission of a sister State, Brunei Darussalam, to the United Nations. We are confident that its wise leadership and ancient history will enable it to make an effective contribution to the work of the Organization.
133.	The capacity of the United Nations to continue to serve as a safety-valve, trusted and respected for the preservation of international peace and security on the one hand and for the establishment of a just basis for co-operation among States in the political, economic and social fields on the other hand depends to a great extent on its ability to perform its role, not only in confronting problems that endanger international peace and security, but also in finding effective solutions to those problems.
134.	However, if we review the events of the past 12 months it becomes evident that we have returned to the General Assembly after a year in which there has been no sign of a breakthrough in resolving international and regional conflicts which threaten peace and security in one region or another. Peoples who have been robbed of their rights and who have been oppressed still survive, but in conditions of deprivation and injustice and in the grip of aggression and expansionism. The world has witnessed no progress towards the resolution of the problems posed by the inequitable economic, financial and trade relations between States. Numerous countries are, moreover, now afflicted by critical social problems, such as the problem of drug addiction, which, in certain areas, has reached epidemic proportions. It could become difficult to contain such problems within the geographic confines of specific States. Thus, concerted action by the international community is called for to confront and overcome such problems and eradicate their roots, in order to ensure the protection, safety and vitality of societies.
135.	The lack of progress in the efforts to find solutions to the key problems threatening peace and stability and to tackle effectively their underlying causes, in their human dimensions, on a just and balanced basis, will hinder our ability to ease for present and future generations the increasing fear of a life filled with crises and disputes.
136.	Nevertheless, the discouraging spectacle of the past 12 months, which persists, makes it even more necessary for us to do everything possible to unravel the intricacies of these problems, whether economic, political or social, and to find solutions to them.
137.	The role of the United Nations should not be limited simply to stating the prevalence of international problems and crises. Rather it should be to articulate practical suggestions which will enable the international community to confront imminent dangers and find solutions based on justice and objectivity.
138.	The non-acceptance by certain States of the supremacy of law, the absence of moral inhibition in their actions and the lack of preventive measures are among the basic factors that cause such Stages to prefer aggression and expansion and to depend on force for resolving problems. Therefore, if we really want to establish peace and security in the world, we have no alternative but to adopt moral and legal principles to guide us through the intricacies and complexities of modem international relations.
139.	In this regard, the Kingdom of Saudi Arabia, by adhering to Islam as its creed and conviction and to the Koran as its constitution and guide, has established firm foundations for its dealings with other States. Because Islam is a creed that promotes freedom, stands in the way of aggression and exploitation, opposes injustice in all its forms and strives for equity and fairness, the Kingdom of Saudi Arabia deals with others on a basis of equality, refrains from interfering in the internal affairs of others and respects the principles of national sovereignty. In the international arena of the United Nations, we comply with its Charter, support its efforts and oppose any action that attempts to weaken it or to replace the authority of international law with the instruments of force and the means of terror. The conduct of relations by the Kingdom of Saudi Arabia has reflected, and will continue to reflect, its sense of belonging to the whole international community as one family, as well as its belief in the principles of peace based upon right and justice.
140.	The Kingdom of Saudi Arabia, like all the other members of the international community, formulates its position on international matters and crystallizes its foreign relations through its adherence and commitment to international bodies and organizations. In this context, the Kingdom is proud of its membership of the Gulf Co-operation Council, which was established in conformity with the charters and resolutions of the League of Arab States and the Organization of the Islamic Conference, and with the principles of the Movement of Non-Aligned Countries and the Charter of the United Nations. The Kingdom's membership of that Council is not a mere political commitment or temporary attachment; it represents the reality of our destiny, reflecting our common aspirations for a future based upon stability, prosperity and progress. The Council has taken—as Sheikh Sabah Al- Ahmad Al-Jaber Al- Sabah, Deputy Prime Minister and Minister for Foreign Affairs and for Information of the State of Kuwait pointed out in his speech yesterday —effective and constructive steps towards the attainment of political, economic, social and cultural co-operation, as well as security, between its member States. It has thus demonstrated that it is a positive factor for stability in the region and a deterrent to foreign interference, especially in problems that are the prime concern of the Gulf States themselves.
141.	The prestige of the United Nations, which embodies the hopes and aspirations of nations and peoples for peace, the confidence placed in it by the international community and its capacity to carry out its responsibilities depend on its ability to find effective solutions to the problems that confront Member States on the one hand, and those that threaten international peace and security on the other.
142.	Some of the problems which the United Nations has faced for a considerable time but for which it has been unable to find solutions are becoming increasingly serious and threatening. This is simply the result of a fundamental disregard of the basic reasons underlying these problems. The questions of Palestine, Jerusalem and the Middle East, which confront us and are under consideration here, are clear examples of such an approach.
143.	The question of Palestine is the most serious example of international political injustice. It reflects the reality of Israel's reckless attitude towards human principles and established norms and its flagrant defiance of the resolutions adopted by the international community, as represented by the United Nations, as well as its determined pursuit of aggressive policies and racist practices.
144.	Israel is without doubt making every effort to create the impression that the question of Palestine has reached such heights of complexity that it is impossible to find a solution to it, and that the Middle East is a region prone to crises and conflicts, aiming by all such claims to perpetuate instability in the region and foment disputes and trouble, thus arousing fear and despair in people's hearts. It seeks thereby to frustrate efforts aimed at establishing a stable peace in the region so that it may carry out its aggressive, expansionist designs without restraint or control.
145.	The logic and reality of the situation refute these Israeli claims. The Zionist presence is the reason why this region suffers from crises and conflicts. The claim that the Palestinian question has become so complicated that it is incapable of solution is therefore baseless and should be rejected. The truth at the core of this problem is clear and completely unambiguous. The numerous United Nations resolutions condemning the aggressive acts of Israel and confirming the right of the Palestinian people to their homeland and the Arab character of Jerusalem need no further reiteration here.
146.	However, the real impediment and basic obstacle is the reckless attitude of Israel to all the resolutions adopted by the United Nations, its obstruction of efforts by the United Nations to solve these problems, its total rejection of any genuine movement towards peace based on right and justice and its lack of seriousness with regard to all initiatives aimed at establishing peace in the region.
147.	While the Camp David agreements cannot serve as a framework for a just and lasting peace in the Middle East, as has been proved, Israel claims that its signature on those agreements and its withdrawal from the Sinai prove its inclination towards peace. In reality, however, its ratification of the agreements was a pretext to enable it to annex the West Bank, the Gaza Strip, Jerusalem and the Golan, to expel the legitimate populations of those areas and to install Israeli colonies. It considers those agreements to be an alternative to any other peaceful solution to the problem of the Arab territories it still occupies and in which it practises the ugliest forms of oppression and terror, denying not only the legitimate rights of the Palestinian people but also their right to exist as an entity. Consequently, the Zionist aggression against the Arab States is continuing, despite the false claim that Israel will respond to just demands if it considers that the security it asks for has been realized.
148.	The reality of the situation indicates otherwise. Israel still demonstrates through both its conduct of affairs and its aggressive practices that it is seeking land and not peace. That is why we witness the full-scale Israeli effort to stockpile its arsenals with the most modern and destructive weaponry. The extended interpretation of its security claim beyond the Arab fold proves, furthermore, that it is the Arabs and not Israel who are in need of security. Israel has always been the aggressor and has devastating weapons not possessed by any Arab State, while its security is being assured by East and West alike.
149.	For their part, the Arabs have proved that they seek peace based on justice, not a peace imposed by force and oppression. The Twelfth Arab Summit Conference, held at Fez in November 1981 and September 1982, demonstrated the definitive Arab momentum towards peace. The Arab States articulated their understanding of the peace process in the decisions contained in their Final Declaration/ decisions based on international legitimacy and conforming to the international will reflected in resolutions of the United Nations.
150.	This deep conviction of the Arabs of the necessity of establishing a just and lasting peace in the region should not lead to their paying a high price for believing in justice, right and peace. The Arab States have carried out their historic responsibility and have given all they can to establish peace and stability in the region, thereby affirming their genuine belief in peace as a policy. The Fez decisions once again demonstrate the Arab consensus for a peace based on justice. Those decisions have taken into account the reality of the situation in the region and contain the basic principles that can serve as an objective point of departure for the establishment of a just and durable peace. Among those principles is the inalienable right of the Palestinian people to self- determination and to the establishment of their own independent State, on their land, under the leadership of the PLO, their sole legitimate representative.
151.	The land of Palestine lies in the midst of a large area inhabited by hundreds of millions of people, deep in the geographical heartland of a vast Arab and Muslim world, a fact Israel, by its aggression, continues to defy. Nobody has ventured so far 
in imposing such a heavy burden upon the international community, in breaking international laws and conventions and in defying the international will as have the Israelis. As a matter of fact, Israel constitutes a political, economic and moral burden on the States which support it.
152.	We believe that what we need now is to make a determined effort towards taking the necessary effective actions and measures for applying and carrying out what has already been adopted in resolutions, as well as to take a definitive stand on the way in which the initiative for peace can be launched.
153.	Consequently, it is imperative to address the basic components of a just solution for the question of Palestine, foremost among which is the realization of the legitimate rights of the Palestinian people, a people tyrannized in their own country, displaced from their homeland and deprived of their natural rights—rights which peoples of all nations of the world enjoy—as well as the withdrawal by Israel from all occupied Arab territories, especially Jerusalem.
154.	In this connection, I should like to reiterate the warning given by the Kingdom of Saudi Arabia, by all Muslim countries and by all peace-loving States in the world with regard to the gravity of Israel's schemes to alter the physical character of Jerusalem and to violate the security and sanctity of the Al- Aqsa Mosque, as well as of other Muslim and Christian shrines in Palestine.
155.	A definitive momentum towards peace exists in the Arab and Muslim world. The great fear is that the inability of the United Nations to handle this persistent problem, as well as the stubbornness of Israeli extremism in violating the sanctity of the holy shrines in Palestine, will force the Arab and Islamic nations to mobilize all their capabilities to confront Israeli extremism, at great cost and with consequences which will not affect only the Middle East.
156.	The situation in Lebanon remains fully charged with dangers that risk an explosion at any time. The continuation of the Israeli military presence in Lebanon and the persistence of Israel in fomenting disputes and friction among different Lebanese factions, as well as its interference in internal Lebanese affairs, are further proof of its expansionist intentions and aggressive designs.
157.	The Kingdom of Saudi Arabia and its sister Arab States have exerted great efforts to co-operate with the Lebanese Government and to support its endeavours to return conditions to normal. We will continue to spare no effort in this direction, but such efforts will not be fruitful and will not bring about genuine peace in Lebanon unless the Israeli invasion and occupation is ended in all its forms and manifestations.
158.	Preventing Israel from interfering in the internal affairs of Lebanon and the total unconditional withdrawal of Israeli forces from all Lebanese territory are two prerequisites for the normalization of the situation in Lebanon and for the rededication of efforts aimed at the realization of a just and total peace in the Middle East.
159.	The war between Iraq and Iran has entered its fifth year and continues to rage. The toll it has exacted from both the Iraqi and the Iranian peoples has been heavy in all areas. It is a senseless and totally unjustifiable war. The Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the United Nations have all called for and worked towards putting an end to this tragedy between two neighbouring countries. Furthermore, the Gulf Co-operation Council, as stated yesterday by Sheikh Ahmed bin Saif Al-Thani,
Minister of State for Foreign Affairs of the State of Qatar, has exerted extensive efforts in this direction. The Kingdom of Saudi Arabia has supported and contributed to all these efforts. Iraq has announced its readiness to stop the war. Iran has not yet responded to that call. This war can have no victors, given the damage it has inflicted upon both countries. The positive attitude displayed by Iraq should be matched by Iran, and an end brought to this bloodshed between two neighbouring Islamic countries. As their immediate neighbour which perceives the gravity of events taking place, the Kingdom of Saudi Arabia is concerned for the security and stability of those two countries.
160.	I should like to recall here the complaint lodged by the States of the Gulf Co-operation Council, including the Kingdom of Saudi Arabia, over the attacks upon shipping in our territorial waters and in adjacent water lanes two months ago. On behalf of the Kingdom of Saudi Arabia, I should like to thank the 13 States in the Security Council which understood the facts of the matter and appreciated the truth. Guided by their realization of the interest that all parties, especially those in the area, have in warding off aggression, they voted on 1 June 1984 in favour of the draft resolution before the Council. That important stand taken by the Security Council has strengthened our hope that the Council will pursue its efforts and that the Secretary-General will continue his good offices to bring about the cessation of the Iran-Iraq war, with its possible repercussions upon the region and the world at large.
161.	Among the major problems confronting the international community and requiring urgent and effective solutions is the situation in Afghanistan and the continuing Soviet military occupation of that country. The Soviet presence there has entered its fifth year. The Afghan mujahidin are waging a fierce war in defence of their religion, their fatherland and their rights. We reiterate our appeal to the Soviet Union, as a super-Power with a correspondingly great obligation with regard to peace and security in the world, to withdraw from Afghanistan and let the Afghan people determine their own destiny and choose the system that they desire for themselves.
162.	The Kingdom of Saudi Arabia is committed to the stand taken by the Organization of the Islamic Conference, which has called, in particular, for the withdrawal of Soviet troops from Afghanistan and the granting to the Afghan people of their right to self-determination, this stand being in support of the Islamic people of Afghanistan, their holy war and their right to liberate their country. Furthermore, we support the efforts exerted by the Secretary-General in this regard and draw attention to the fact that any such efforts should take into consideration the rights and demands of the Afghan
163.	We also wish to express our gratitude once again to the Islamic Republic of Pakistan for its great humanitarian role in offering hospitality to more than 3.5 million Afghans. This represents a considerable economic and social burden, which Pakistan continues to bear generously and graciously. Such a noble staid by Pakistan should not expose it to aggression and violation of its territorial integrity by the puppet Government in Kabul.
164.	South Africa—that natural ally of Israel, by virtue of the similarity of their circumstances and interests—still practises the most repugnant form of discrimination, despite repeated world-wide condemnation and rejection and in spite of the international community's call on the South African Government to desist from such policies. We reiterate our denunciation and condemnation of this racist policy and support all the steps taken by the United Nations. South Africa has rejected all humanitarian considerations, as well as appeals made by numerous countries of the world, and has ignored historical realities, being induced by the lure of short-term gain which will lead it to the inevitable and tragic consequences that have befallen every society founded on profound structural contradictions.
165.	The persistence of South Africa in rejecting solutions to the problem of Namibia, thereby denying all Namibian rights, can scarcely help it to perceive the consequences of negating the rights of the Namibian people in their own territory. The moral of the lesson of Rhodesia has not yet been grasped by the forces of expansionism and conquest despite the short time that has elapsed since the fall of racist Rhodesia. Namibia must recover its rights in their entirety. All African citizens must live freely in their own land. We support the rights of the Namibian people and stand behind the United Nations and the Organization of African Unity in their efforts to eliminate racist practices and end the alien occupation in Namibia.
166.	Disarmament has become a vital issue today for the security and progress of the world. The arms race and the gigantic sums being spent to finance it have resulted in increasing tension in the world. This situation has forced many countries, especially developing countries, to earmark a substantial part of their limited n sources for defence, at the expense of their progress and social and economic development. In this context, I should like to express our appreciation of the initiatives and resolutions the United Nations has attempted to implement over the years. At the same time, we hope that the efforts by the Organization, which is respected by the whole world, will achieve some progress in protecting humanity from the imminent dangers and safeguard the developing countries from being drawn into the conflicts and the struggles for influence which threaten all humanity. Among the matters on which the United Nations can take decisive action is an embargo on armaments for Israel, South Africa and other States already possessing devastating weaponry, especially because these further complicate global disarmament.
167.	Today, as throughout history, economic problems are among the major causes of international tension, whereas they could be among the major factors for the generation of mutual understanding and co-operation. In spite of the increasing signs of economic recovery in some of the major industrialized States, the world still faces a decline, in international trade, especially in the trade of developing countries. The rate of unemployment is still high in the industrialized countries, while exchange rates for the major foreign currencies and interest rates are marked by sharp and frequent fluctuations. Moreover, the foreign trade balance and the balance of payments of many industrialized countries continue to suffer from serious inconsistencies, while the protectionist trend in the developed States is still on the rise.
168.	The great disparity among the States of the world with regard to the quantity and kind of natural and material resources they possess renders cooperation between the peoples of the developed and developing countries imperative. That disparity should promote understanding, encourage dialogue and strengthen solidarity among the States of the world, rather than be the pretext for consecrating the imbalance and widening the gap between rich and poor States.
169.	As a developing country, the Kingdom of Saudi Arabia recognizes from its own realities what difficulties developing nations go through in order to attain the standard of living they desire. Our Kingdom, being aware of its responsibilities as a member of the world community, is anxious to strengthen the bonds of co-operation among States and is eager to participate actively in solving the development problems confronting the developing countries of the world. Accordingly, as soon as it had the financial means, it sought to invest a significant portion of those means in supporting efforts aimed at strengthening the development drive in developing countries. It has become our established and traditional policy to fulfil our commitments in that regard.
170.	In this context, the Kingdom reaffirms its belief in the necessity of positive action to achieve the objectives of total development and genuine progress and prosperity for all the peoples of the world. To realize this goal, it is necessary for development assistance both to continue and to increase, which in turn requires genuine co-operative efforts to strengthen existing development organizations and to increase their resources and their capacities to play a more effective and realistic role in meeting the demands of this critical phase. Total development is the basic prerequisite without which we cannot hope for a continuously developing world in which nations can exchange benefits and complement each other's needs.
171.	The Kingdom of Saudi Arabia believes that it will be possible to secure the requisite financial resources to effect the necessary economic changes, and to achieve during this decade a reasonable standard of development in the developing countries generally, when the industrialized countries of both the Eastern and the Western blocs shoulder their responsibilities fully and meet their financial obligations under the International Development Strategy for the Third United Nations Development Decade and the targets of official development assistance defined therein. It is no longer possible to accept the excuses given by industrialized States with regard to either the size or the terms of their assistance or their international responsibility in connection with the economic difficulties faced by developing countries.
172.	The increasing trade protectionism in the industrialized countries is a regrettable trend which has been proved both useless world-wide and destructive to the foundations of international trade. In the light of this, we repeat our appeal to the industrialized countries to recognize the need to abolish the protectionist measures they have adopted and confirm their commitment to the letter and spirit of the free international trading system. Further, we call upon them to address problems through existing international channels and in accordance with valid international agreements and covenants.
173.	The Kingdom of Saudi Arabia has pledged its full support for the efforts being exerted to develop and strengthen economic co-operation among developing countries and for the strategy of collective self- reliance. I wish to reiterate and confirm our continued support for these efforts. We consider them to be an integral and complementary part of the efforts being exerted to promote wider international economic co-operation. We accordingly welcome efforts to strengthen trade co-operation among developing countries and to establish a comprehensive system of trade preferences among developing countries, and we wish such efforts success.
174.	The complete interdependence of the problems and interests of world trade—commodities, finance and development—means that they must be handled in a comprehensive and complementary manner. This is because focusing on one factor alone will lead to a temporary solution that favours that factor above the others and thus to the dead end to which all previous attempts led us. Consequently, the Kingdom of Saudi Arabia supports the idea of global economic negotiations and finds no sound alternative for reaching a fair solution of international economic problems that will prove stable and durable.
175.	The consciousness of peoples is one of the strongest motive forces of the events of its history. We are living at present in an age in which the most detailed economic data reach the furthest corners of the globe to reveal the full picture of what is taking place. Consequently, the importance of interdependence has become obvious and undeniable. It has also become evident how important for the improvement of international economic conditions is serious collective effort, together with extensive economic co-operation in the solution of international economic problems. The developing countries have demonstrated their genuine desire for sincere co-operation to promote the welfare of the international community through their great flexibility and distinct inclination towards practicality and objectivity in making their demands in the field of international economic co-operation for development. They have long been awaiting a positive response from the industrialized countries. The world community is called upon today to reinforce confidence in the institutions and mechanisms of international economic co-operation and especially in the programmes of the United Nations and its specialized agencies.
176.	I take this opportunity to call upon the industrialized countries not to lose a golden opportunity for establishing the foundations of fruitful co-operation between themselves and the developing countries, and to be instrumental without further delay in reviving a serious dialogue and starting a new round of global economic negotiations, in a spirit of mutual confidence and sincere co-operation, for the good of the international community. At the same time, we call upon the developing countries to maintain the momentum in a realistic and flexible manner. I want to reiterate our firm belief that the difficulties which face our efforts to activate international economic co-operation and build a new international economic order based on justice should not in any circumstances become a reason for despair. On the contrary, they should motivate us to continue our efforts for the well-being of humanity.
177.	Reviewing present international conditions, we find that international problems have but increased in depth and gravity. This is confirmation to us that the role of the United Nations acquires greater importance whenever the possibilities and opportunities for interaction and co-operation among States increase.
178.	Peace based on justice and not peace based on the balance of terror is the objective of this international Organization. Indeed, it is the only path to security and stability. The consciousness of injustice among peoples deprived of self-determination is the most explosive time bomb threatening the world.
179.	All of us, I am sure, hope that this session of the Assembly will provide an excellent opportunity for the peoples of the world to find solutions to their regional and global problems, with wisdom and a sense of collective responsibility. Certainly it is in our common interest to strive for the superiority of law and justice over oppression, and for freedom over subjugation, so that peace may prevail and nations may realize their dreams in progress and prosperity.
